Exhibit 10.2

(LOGO) [c02062p0206201.gif]

May 28, 2010

PERSONAL AND CONFIDENTIAL

Stephen J. Gold

RE: SEPARATION OF EMPLOYMENT

Dear Steve:

This Agreement, along with the General Release of Claims and Agreement (the
“Release”), in favor of GSI Commerce, Inc. (the “Company”) attached hereto as
Exhibit “A” (collectively, the “Agreement”), sets forth the terms of the
agreement between you and the Company relating to the termination of your
employment resulting from your resignation from the Company.

Your employment termination will be administered as follows.

1. Separation Date: Your employment with the Company, along with any and all of
its parents, subsidiaries or affiliates, will terminate effective as of May 21,
2010 (the “Separation Date”).

2. Severance Payments: Subject to your signature and return of this Agreement,
as well as your signature and return of General Release of Claims and Agreement
which is attached hereto as Exhibit “A”, you will be entitled to receive
Severance Payments equal to $770,707.69, subject to standard payroll deductions
and withholdings (the “Severance Payments”). In accordance with the requirements
of Section 11(b) below (which generally requires severance payments to a
specified employee be delayed for six months), the first Severance Payment will
be paid on the first payroll date following the last day of the sixth month
following the Separation Date and shall consist of all Severance Payments that
would have been paid to you during such six-month period as if no such six-month
delay were required. Thereafter, the Severance Payments shall be paid to you in
bi-weekly installments of $15,538.46 for the remainder of the Severance
Payments. This is to confirm that you have no obligation to repay to the Company
any bonus amounts previously paid to you. The Company releases and forever
discharges you from any and all claims or causes of action, known or unknown,
based on any fact, circumstance or event involving your performance of your
normal duties with Employer existing at or prior to the execution of this
Agreement.

3. Expense Reimbursement: You will be reimbursed for all ordinary, necessary and
reasonable business expenses incurred by you through the Separation Date,
provided that you submit such expenses in a timely fashion, and provided that
such expenses comply with the Company’s regular business policies and practices
regarding business expense reimbursement. Any applicable reimbursement payments
will be made in the timeframe set forth in the Company’s policy, generally
within 45 days of approval by the appropriate supervisor, and in any event, in
accordance with the requirements of Section 11(c) below.

4. Release of Claims: As a condition of receiving the Severance Payments and
other benefits described in this Agreement, you must sign and return to the
Company the Release. The Release will take effect in accordance with its terms,
provided you execute the Release during the sixty (60) day period and do not
revoke the Release. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of your execution of the Release,
directly or indirectly, result in you designating the calendar year of payment,
and if a payment that is subject to execution of the Release could be made in
more than one taxable year, payment shall be made in the later taxable year. You
will not be eligible for, and will not receive the Severance Payments and any
other benefits described in this Agreement if you do not sign the Release and
return it to the Company at 935 First Avenue, King of Prussia, PA 19406,
Attention: Jim Flanagan, Human Resources. Likewise, you will not receive the
Severance Payments or any other benefits described in this Agreement if you
revoke this Agreement.

935 First Avenue  King of Prussia, PA 19406   gsicommerce.com   P 610.265.3229
 F 610.265.2866

 

1



--------------------------------------------------------------------------------



 



5. Health Insurance:

(a) COBRA To the extent provided by the Federal COBRA Law, or any applicable
State insurance laws, and by the then current group health insurance
policies/plans in which you are participating (the “Company Health Plans”), you
are eligible to continue to participate in the Company Health Plans at your own
expense. However, if you timely elect to participate in COBRA and pay the
applicable COBRA premiums directly to the insurance company and/or third-party
administrator, for the first 18 months following the Separation Date (the
“Initial COBRA Period”), the Company will reimburse you for the amount equal to
the monthly health insurance premiums at the rate the Company paid during your
last month of employment under the Company Health Plans, less the employee
portion of the premiums that you would have paid if you had continued employment
with the Company for such period (“Company Reimbursement Amount”); provided that
the Company shall discontinue payment of the Company Reimbursement Amounts prior
to the end of the Initial COBRA Period if you elect to discontinue COBRA
coverage, if you fail to pay the applicable COBRA premiums or if you have
available substantially similar benefits from a subsequent employer. It is your
responsibility to enroll in COBRA if you wish to receive COBRA coverage; the
Company will not enroll you in COBRA automatically.

(b) After COBRA If you do not obtain other healthcare coverage during the
Initial COBRA Period, and the Company is unable under applicable law or the
Company Health Plans to continue to provide such coverage after the Initial
COBRA Period, the Company will use all commercially reasonable efforts to help
you obtain comparable healthcare coverage from another plan or provider for the
18 month period following the end of the Initial COBRA Period (the “Subsequent
Coverage Period”), or if earlier, until you obtain other health care coverage,
the premiums of which shall be paid by you at your own expense. During the first
6 months of the Subsequent Coverage Period, the Company will reimburse you for
an amount equal to the monthly premium amount minus your employee portion of
$490.09 (the “Subsequent Coverage Reimbursement”) after you have paid the full
monthly amount due. During the last 12 months of the Subsequent Coverage Period,
the Company will continue to reimburse you for the Subsequent Coverage
Reimbursement on the first business day of each calendar month. The Company
shall discontinue payment of the Company Reimbursement Amounts prior to the end
of the Subsequent Coverage Period if you fail to pay the applicable premiums or
if you have available substantially similar benefits from a subsequent employer.

6. Employee Obligations: After the Separation Date, you acknowledge your
continuing obligation, pursuant to your offer letter dated January 31, 2005, not
to use or disclose any confidential information of the Company or any of its
parents, subsidiaries or affiliates, not to solicit the employment of any of the
employees of the Company for a period of one year from your Separation Date, and
not to engage in a business competitive with the Company or any of its parents,
subsidiaries or affiliates for a period of one year from your Separation Date.
You also acknowledge that the Company has received confidential or proprietary
information (“Third-Party Information”) from third-parties, subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. As additional consideration for the
Severance Payments and benefits you are receiving by virtue of this Agreement,
you agree to hold all third-party information in the strictest confidence, not
to disclose such information to anyone (other than to authorized Company
personnel) or to use any such third-party information in any manner unless
expressly authorized to do so by an officer of the Company, in writing.

7. Withholding/Taxes: By executing this Agreement, you acknowledge that the
Company may withhold from all amounts payable to you under this Agreement such
amounts that are necessary to satisfy the Company’s withholding obligations with
regard to payments to you, and you are solely responsible for all taxes that
result from your receipt of the amounts payable to you under this Agreement,
including any taxes or penalties imposed under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2



--------------------------------------------------------------------------------



 



8. Confidentiality: You expressly agree not to disclose the terms or provisions
of this Agreement to anyone other than your attorney(s), financial advisor(s)
and immediate family members, all of whom shall be fully informed of, and fully
bound by, the confidentiality provisions of this Agreement. In the event that
you are required by law to disclose any portion of this Agreement to other
persons or parties, in which event you hereby expressly agree to limit such
disclosure to the terms and provisions which you are bound by law to disclose.

9. Entire Agreement: This Agreement, the General Release of Claims and Agreement
attached hereto as Exhibit “A”, the Employee Agreement, and any written Equity
Agreement existing between you and the Company comprise the full, complete,
total and exclusive statement of terms between you and the Company with regard
to this subject matter, and shall supersede any other agreements or promises
made to you by the Company, whether oral or written, and same cannot be
modified, supplemented or amended, unless reduced to writing and signed by a
duly authorized officer of the Company.

10. Invalidity of Individual Provisions: If any portion or provision of this
Agreement shall be held to be invalid, illegal, unenforceable or in conflict
with the law of any jurisdiction, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby,
and the remainder of the Agreement shall continue in full force and effect.

11. Section 409A of the Code.

(a) Compliance with Section 409A of the Code. This Agreement shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code. If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed. For purposes of Section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” within the meaning of such term
under Section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments. In no event shall you, directly or indirectly, designate the calendar
year of payment.

(b) Six-Month Delay. Severance Payments payable under this Agreement will be
subject to the distribution requirements of Section 409A(a)(2)(A) of the Code,
including, without limitation, the requirement of Section 409A(a)(2)(B)(i) of
the Code that payment of the Severance Payments be delayed for six months after
separation from service since you are a “specified employee” within the meaning
of Section 409A of the Code at the time of your separation from service. If you
die during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of Section 409A of the Code shall be paid to the
personal representative of your estate within 60 days after the date of your
death.

(c) Reimbursements. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

Please indicate your agreement with the foregoing by signing this Agreement
where indicated below.

        Sincerely,     /s/ Michael G Rubin       Signature     Name: Michael G.
Rubin     Title: CEO and President

Intending to be legally bound hereby, and in consideration of the mutual
covenants and agreements contained herein, the undersigned hereby consents and
agrees to the terms of this Agreement, in their entirety.

          /s/ Stephen J. Gold       Stephen J. Gold     Date: 5/28/10    

 

3



--------------------------------------------------------------------------------



 



EXHIBIT “A”

GENERAL RELEASE OF CLAIMS AND AGREEMENT

I understand that I am not entitled to the Severance Payment(s) and other
benefits described herein upon my termination of employment with GSI Commerce,
Inc. (the “Company”) unless I sign this General Release of Claims and Agreement,
and return it to the Company’s designated representative, as directed herein.

1. I hereby acknowledge that my at-will employment with the Company has
terminated. In exchange for the Severance Payments described herein, I am
entering into this General Release of Claims and Agreement (the “Agreement”) and
agree to be bound by the promises made herein.

2. In consideration of this General Release of Claims and Agreement, the Company
will provide me the Severance Payments and other benefits described in the
letter agreement to me dated May 28, 2010 (the “Letter Agreement”). The
Severance Payments shall be payable as set forth in Section 2 of the Letter
Agreement and in accordance with Section 409A as set forth in Section 11 of the
Letter Agreement. The Company will issue an IRS tax form W-2 to reflect the
Severance Payments.

3. I understand and acknowledge that I will receive no other wages, bonus,
severance or other payments or benefits from the Company, other than those set
forth in this Agreement.

4. Except as otherwise provided in this Agreement, I hereby release, acquit and
forever discharge the Company, its parents (including, but not limited to, GSI
Commerce, Inc. (“GSI”)), subsidiaries and affiliates, as well as their
respective officers, directors, agents, servants, employees, attorneys,
stockholders, successors, heirs, assigns and affiliates, and the officers,
directors, agents, servants, employees, attorneys, and stockholders of any
successor, heir, assign, or affiliate of the Company, or a parent or subsidiary
of the Company, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations,
of every kind and nature, in law, in equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of, or in any
way related to, agreements, events, actions, inactions or conduct, at any time
prior to and including the execution date of this Agreement, including, but not
limited to, all such claims and demands directly or indirectly arising out of,
or in any way connected with, my employment with the Company, or the termination
of that employment; claims or demands related to stock, stock options, or any
other ownership interest in the Company; claims pursuant to any Federal, State,
County or Municipal law, statute or cause of action, including, but not limited
to, Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act of 1990 (“ADA”), the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), the Older Workers’ Benefit Protection Act,
Pennsylvania Human Relations Act, tort law, contract law, wrongful discharge,
discrimination, harassment, fraud, defamation, emotional distress, and breaches
of the implied covenants of good faith and fair dealing. This release does not
apply to any claims I may have for:

a. unemployment or any State disability insurance benefits pursuant to the terms
of applicable State law;

b. workers’ compensation insurance benefits under the terms of any workers’
compensation insurance policy or fund;

c. benefits under the GSI 401(k) Plan; and

d. the continued participation in certain of the Company’s group benefit plans
pursuant to the Federal law known as COBRA.

5. I hereby acknowledge and agree that: (a) I am knowingly and voluntarily
entering into this Agreement; (b) I have read and understand the provisions of
this Agreement; (c) the consideration given for my agreements herein, including
the waiver and release in Paragraph 4 hereof, is in addition to anything of
value to which I was already entitled and is satisfactory and adequate in
exchange for my promises and release contained herein; (d) I intend to be
legally bound by the terms and conditions of this Agreement; and (e) I am hereby
advised that I have the right, and have been provided the opportunity, to
consult with an attorney prior to signing this Agreement.

 

4



--------------------------------------------------------------------------------



 



6. I hereby specifically acknowledge and agree that I am knowingly and
voluntarily waiving and releasing any and all rights I may have under the Age
Discrimination in Employment Act (“ADEA”), which prohibits age discrimination in
employment. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my waiver and release does not apply to any
rights or claims that may arise after the signing of this Agreement; (b) I have
been advised hereby that I have the right to consult with an attorney prior to
signing this Agreement; (c) I have forty-five (45) days to consider this
Agreement, although I may choose to voluntarily sign this Agreement earlier; (d)
I have seven (7) days following the signing of this Agreement in which to revoke
the Agreement; and (e) this Agreement shall not become effective until the date
upon which the revocation period has expired, which shall be the eighth day
after this Agreement is signed by me, provided that the Company has also signed
this Agreement by that date (the “Effective Date”).

7. I hereby agree that this Agreement forms the complete and exclusive statement
of terms between me and the Company with respect to this subject matter, and
that this Agreement supersedes any other agreements or promises made to me by
anyone, whether oral or written, on this subject, unless otherwise stated in
this Agreement. In executing this Agreement, I am not now relying, and have not
previously relied upon, any representation(s) by the Company or its agents,
except as expressly contained in this Agreement.

8. I hereby represent and warrant that I have returned to the Company all
documents (and all copies thereof) and other property of the Company, and GSI,
that I have had in my possession at any time, including, but not limited to,
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, electronically and/or digitally recorded
information, tangible property, including, but not limited to, computers, credit
cards, entry cards, computer access codes, computer programs, identification
badges and keys, and any and all materials, of any kind or nature, that contain
or embody any proprietary or confidential information of the Company, or GSI,
(and that I have not retained any reproductions thereof).

9. If one or more of the provisions contained in this Agreement shall, for any
reason, be held to be invalid or unenforceable, such provision or provisions may
be modified by any appropriate judicial body so that it/they becomes valid and
enforceable and, if any provision is judicially stricken or removed, the
remaining provisions of this Agreement shall remain valid, enforceable and
unaffected thereby.

10. This Agreement is made and entered into within the laws of the state in
which the Company office where I worked was located (the “State Laws”), and
shall in all respects be interpreted, enforced and governed under the State
Laws.

11. This Agreement cannot be modified or amended except in a writing signed by a
duly authorized officer of the Company.

                      /s/ Stephen J. Gold                   Stephen J. Gold  
 
      Date: 5/28/10
 
          AGREED ON BEHALF OF THE COMPANY:    
By:
  /s/ Michael G. Rubin  
 
        Signature     Name: Michael Rubin     Title: CEO and President  

 

5